               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

                                   )
Dean C. Plaskett,                  )
                                   )
               Petitioner,         )
                                   )     Civil No. 2017-67
               v.                  )
                                   )
Maureen Cruz, Warden of FCI        )
Williamsburg, Probation Office     )
of the district Court of the       )
Virgin Islands,                    )
                                   )
               Respondent.         )


ATTORNEYS:

Dean C. Plaskett
St. Croix, VI.
     Pro se,

Rebecca Lauren Moses
U.S. Department of Justice
Washington, DC 20005
     For Maureen Cruz,

Robert F Daley, Jr
US Attorney’s Office
Columbia, SC 29201
     For Maureen Cruz.


                                 ORDER


GÓMEZ, J.

      Before the Court is the Report and Recommendation of the

Magistrate Judge recommending that the Court deny Dean C.

Plaskett’s habeas petition under 28 U.S.C. § 2241.
Plaskett v. Cruz
Civil No. 2017-67
Order
Page 2

                    I.    FACTUAL AND PROCEDURAL HISTORY

        Dean Plaskett (“Plaskett”) was convicted of bribery and

obstruction of justice under 18 U.S.C. § 666(a)(1)(B) and 18

U.S.C. § 1512(c)(2), respectively. He was sentenced to 108

months of imprisonment, 3 years of supervised release, a

personal money judgment of $1,086,237, and a special assessment

of $300. Plaskett’s conviction and sentence were affirmed by the

United States Court of Appeals for the Third Circuit. See United

States v. Plaskett, 355 Fed. App’x 639 (3d Cir. 2009). The

Supreme Court denied certiorari1.

        On July 29, 2010, Plaskett filed a 28 U.S.C. § 2255 motion

based on alleged ineffective assistance of counsel. This Court

denied Plaskett’s § 2255 motion. Plaskett then moved the Third

Circuit for a certificate of appealability. The Third Circuit

denied that motion.

        On March 11, 2014, Plaskett filed the instant 28 U.S.C.

§ 2241 motion (“Section 2241 motion”) for alleged Sixth

Amendment violations in the United States District Court for the

District of South Carolina. When Plaskett filed his Section 2241

motion he was being held at the Williamsburg Federal

Correctional Institute (“WFCI”) in South Carolina. The Warden of

WFCI, Maureen Cruz, moved to transfer this matter to the


1   See Plaskett v. United States, 560 U.S. 954 (2010).
Plaskett v. Cruz
Civil No. 2017-67
Order
Page 3

District Court of the Virgin Islands. The South Carolina

District Court granted the motion to transfer, reasoning that it

lacked jurisdiction over Plaskett’s petition. Currently,

Plaskett is on supervised release living in the Virgin Islands.

      On November 6, 2018, the Magistrate Judge filed a Report

and Recommendation recommending that the Court deny Plaskett’s

Section 2241 motion. On November 21, 2018, Plaskett filed an

objection to the Magistrate Judge’s Report and Recommendation.

                            II.   DISCUSSION

      Litigants may make “specific written objections” to a

magistrate judge’s report and recommendation “[w]ithin 14 days

after being served with a copy of the recommended disposition.”

See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1)

(“Within fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings

and recommendations as provided by rules of court.”).

      When a party makes a timely objection, the district court

“make[s] a de novo determination of those portions of the report

or specified proposed findings or recommendations to which

objection is made.” Id. When no objection to a magistrate’s

report and recommendation is made, or such an objection is

untimely, the district court reviews the report and

recommendation for plain error. See Henderson v. Carlson, 812
Plaskett v. Cruz
Civil No. 2017-67
Order
Page 4

F.2d 874, 878 (3d Cir. 1987) (“While ... [28 U.S.C. § 636(b)(1)]

may not require, in the absence of objections, the district

court to review the magistrate’s report before accepting it, we

believe that the better practice is for the district judge to

afford some level of review to dispositive legal issues raised

by the report.”); see also Tice v. Wilson, 425 F. Supp. 2d 676,

680 (W.D. Pa. 2006) aff'd, 276 Fed. Appx. 125 (3d Cir. 2008)

(explaining that, by failing to object to a portion of a report

and recommendation, the litigant “waived its right to have this

Court conduct a de novo review,” and that in those

circumstances, “the scope of [the court’s] review is far more

limited and is conducted under the far more deferential standard

of ‘plain error’”).

                                    III. ANALYSIS

      The Magistrate Judge filed her Report and Recommendation on

November 6, 2018. Because Plaskett is a pro se party and not a

Filing User of the Court’s Electronic Filing System,2 the Clerk

of Court served the Magistrate Judge’s Report and Recommendation

on Plaskett by certified mail on November 7, 2018. Thus, any

objection to the Report and Recommendation was due November 21,




2 See LRCi   5.4(b)(2) (“If the Court permits, a party to a pending civil
action who   is eligible to proceed pro se may register as a Filing User in the
Electronic   Filing System solely for purposes of the action in a form
prescribed   by the Clerk.” (emphasis added))
Plaskett v. Cruz
Civil No. 2017-67
Order
Page 5

2018. See Fed. R. Civ. P. 5(b)(2)(C) (“A paper is served under

this rule by . . . mailing it to the person’s last known

address-in which event service is complete upon mailing.”); Fed.

R. Civ. P. 72(b)(2) (providing that objections to report and

recommendations must be filed “[w]ithin 14 days after being

served with a copy of the recommended disposition”). Plaskett

timely filed his objections to the Report and Recommendation on

November 21, 2018. Because Plaskett’s objection was timely, the

Court will review the objected to portions of the Magistrate

Judge’s Report and Recommendation de novo, and the unobjected-to

portions of the Report and Recommendation for plain error.

      Plaskett makes three arguments in his objection to the

Magistrates Judge’s Report and Recommendation. First, Plaskett

argues that the Magistrate Judge erred by finding that

“Petitioner fails to point to a new Supreme Court case that

addressed the section of the VMPA [Victim and Witness Protection

Act of 1982] under which he was convicted.” ECF No. 73 at 2.

      The Magistrate Judge “disagree[d] that there has been an

intervening change in the law since [Plaskett’s] 2009

conviction.” ECF No. 72 at 9. Plaskett relies on Arthur Andersen

LLP v. United States, 544 U.S. 696 (2005), a case decided four

years before his conviction, United States v. Shavers, 693 F.3d

363 (3d Cir. 2012), and United Sates v. Tyler, 732 F.3d 241 (3d
Plaskett v. Cruz
Civil No. 2017-67
Order
Page 6

Cir. 2013). These cases fail to establish an intervening Supreme

Court case as required by Section 2441.

      First, Arthur Andersen was decided before Plaskett’s

conviction. Second, changes to Third Circuit law do not amount

to an intervening Supreme Court case. Moreover, the Third

Circuit cases cited by Plaskett are not Third Circuit cases that

interpret an intervening Supreme Court decision. Rather,

Plaskett has pointed to cases addressing different sections of

the VWPA that are not applicable here.

      Second, Plaskett argues that the Magistrate Judge

“erroneously disregard[ed] Petitioner’s ‘freestanding’ claim of

actual innocence.” ECF No. 73 at 2. However, Plaskett’s argument

that he is actually innocent is predicated on his interpretation

of Supreme Court precedent. In his petition, Plaskett argues

that, “[i]n light of intervening Supreme Court decisions and

Third Circuit Court of Appeal precedents construing the Supreme

Court decisions . . . , Petitioner is actually innocent.” ECF

No. 1-1 at 7. As discussed above, the cases Plaskett relies on

do not amount to an intervening change of law. Thus, the Court

need not reach Plaskett’s argument that his bribery conviction

was tainted by the evidence offered in support of his

obstruction conviction.

      Finally, Plaskett argues that the Court’s jury instructions
Plaskett v. Cruz
Civil No. 2017-67
Order
Page 7

were erroneous. Plaskett argues that “[p]roperly instructed, the

jury would have been required to find beyond a reasonable doubt

that at the time of each alleged obstructive act Petitioner

contemplated obstructing an identifiable particular official

proceeding.” Id. at 9. This argument is simply a rehashing of

Plaskett’s earlier argument that his conduct is not criminal.

Plaskett admits as much when he argues that “[b]ecause the jury

was not correctly instructed, it convicted Petitioner for

conduct that is not unlawful.” Id. As stated above, Plaskett has

failed to demonstrate a Supreme Court case on point that

decriminalizes the conduct for which Plaskett was convicted.

      Having considered Plaskett’s objections de novo, the Court

will adopt the Magistrate’s report and recommendation.

      The premises considered, it is hereby

      ORDERED that the Report and Recommendation docketed at ECF

Number 72 is ADOPTED; it is further

      ORDERED that Plaskett’s motion to expedite docketed at ECF

Number 71 is MOOT; it is further

      ORDERED that the Clerk of Court shall CLOSE this case.



                                    S\

                                         Curtis V. Gómez
                                         District Judge
Plaskett v. Cruz
Civil No. 2017-67
Order
Page 8
